Exhibit 10.33
 


 
 
 
February 24, 2010






Floyd “Bud” Glisson
8850 Double Diamond Parkway
Reno, NV 89512




Re:  Offer of Employment
 
 
Dear Bud,


This correspondence serves as confirmation of our offer of employment to you as
a President and Chief Executive Officer of GameTech International, Inc.  We look
forward to the leadership and drive you will bring to GameTech and its executive
team.  We anticipate your hire date to be March 15, 2010.


 
We are prepared to offer you an annual salary of $350,000.  With this position,
you will also be eligible to receive an annual bonus, which will be based upon
and determined in accordance with flowing parameters:


 
Actual Profit as % of Plan
Profit                                                                           Bonus
 
Below 75%                                                                   None
 
75%                                                                      50% of
annual salary
 
100%                                                                     66.67%
 
150%                                                                      100%
of annual salary
 


 
"Actual Profits" meaning Net Income before income taxes as reported on the
Company's financial statements, subject to audit, and as adjusted to add back
any bonus paid pursuant to this bonus plan.  "Plan Profits" meaning Net Income
before income taxes in the business plan adopted by the Board of Directors for
the applicable fiscal year.  The above bonus awards shall be earned upon
completion of each fiscal year and payable within 30 days of the Company filing
its Form 10K for each year with respect to the preceding fiscal year.  In the
event that you are terminated from the Company for anything other than for
“Cause”, you will earn a prorated bonus for the portion of the current fiscal
year based on month-to-date Actual Profit as a percent of month-to-date Plan
Profit.


 
In consideration for your service as a director of the Company and your
acceptance of this offer to serve as our President and Chief Executive Officer,
the Company hereby grants to you options to purchase 300,000 shares of our
common stock, subject to approval of a new stock option plan by the Company’s
stockholders.  The options shall vest in three equal increments, with 100,000
options vesting on the first anniversary of your acceptance of this offer,
100,000 vesting on the second anniversary of your acceptance of this offer, and
the remaining 100,000 shares vesting on August 13, 2012.   The strike price for
your stock options will be the trading price of the stock as of market close on
the date of your acceptance of this offer.


 
GameTech also offers a rich benefits package including Medical, Dental, Vision,
401K, Disability and Life insurance.  You will be eligible for these benefits
the first calendar day of the month following your date of hire. You are also
eligible for extensive and flexible moving expenses, up to $50,000, for
reasonable expenses associated with your relocation.  You will also be afforded
discretionary paid vacation time as needed.
 


 
In the event that your employment is terminated within twelve months of a
“Change of Control”, without “Cause”, or if your compensation is reduced during
the twelve months following a “Change of Control” you will be entitled to
receive a twelve month’s salary continuation, reasonable reimbursement for
health care costs for an eighteen month period, all bonus money earned to date,
on a prorated basis, as well as immediate vesting of all stock options.  “Cause”
means any conduct that may jeopardize any license in any jurisdiction that the
company does or seeks to do business; performance of work in a manner that is
not professional, including dishonesty or insubordination; conviction for any
felony; or any material violation of the company’s established
policies.  "Change of control" means, or shall have occurred, if any “person” or
“group” becomes the “beneficial owner” of more than fifty percent (50%) of the
total voting power entitled to vote in the election of the Board of
Directors.  “Person”, “group” and “beneficial owner” are defined in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934.
 


 
We do let all new employees know that we are an “at will” employer and either
the employee or the employer may terminate the employment relationship at any
time with or without prior notice.
 


We are so pleased to have the opportunity to work with you and look forward to
your participation with us.  We wish you the best for success in your new
position.  Please sign in the space provided below as acceptance of this offer.


By your acceptance of this offer, you agree that the terms set forth above will
be incorporated into a final definitive agreement and each party commits and
agrees to work diligently to quickly reach such a final agreement.




Kind Regards,


/s/ Rich Fedor


Rich Fedor, Chairman


 


 
THE ABOVE OFFER IS ACCEPTED AND AGREED TO THIS 24th DAY OF FEBRUARY, 2010.
 


/s/ Floyd Glisson 
Floyd “Bud” Glisson








cc:    James Robertson
         Employee File

 
 

--------------------------------------------------------------------------------

 
